                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


IDC FINANCIAL PUBLISHING, INC.,

                      Plaintiff,
                                                    Case No. 15-cv-1085-pp
       v.

BONDDESK GROUP, LLC, TRADEWEB
MARKETS LLC D/B/A TRADEWEB
DIRECT, FIDELITY GLOBAL BROKERAGE
GROUP, INC., FIDELITY BROKERAGE
SERVICES LLC, and NATIONAL FINANCIAL
SERVICES LLC,

                      Defendants.


ORDER GRANTING DEFENDANTS’ MOTION FOR LEAVE TO FILE CERTAIN
            DOCUMENTS UNDER SEAL (DKT. NO. 93)


      On October 19, 2018, the defendants filed this Motion for Leave to File

Certain Documents Under Seal. Dkt. No. 93. The court FINDS that good cause

exists to restrict the proposed documents to case participants and GRANTS the

motion. The court ORDERS that the clerk’s office shall restrict the following

documents to case participants and the court:

            1. Defendants’ Joint Brief in Opposition to IDC’s Motion for Summary
               Judgment (Dkt. No. 95);

            2. Defendants’ Response to Plaintiff’s Proposed Material Facts and
               Defendants’ Statement of Additional Proposed Material Facts (Dkt.
               No. 98); and

            3. Exhibits 1-7 (Dkt. Nos. 98-1 through 98-7), 9-18 (Dkt. Nos. 98-9
               through 98-18), and 20-24 (Dkt. Nos. 98-20 through 98-24) to
     Defendants’ Response to Plaintiff’s Proposed Material Facts and
     Defendants’ Statement of Additional Proposed Material Facts.

Dated in Milwaukee, Wisconsin this 13th day of March, 2019.

                                   BY THE COURT:



                                   HON. PAMELA PEPPER
                                   United States District Judge




                               2
